                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    NIKOLAY KAUTSMAN, et al.,                             CASE NO. C16-1940-JCC
10                            Plaintiffs,                   MINUTE ORDER
11            v.

12    CARRINGTON MORTGAGE SERVICES,
      LLC, et al.,
13
                              Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. The parties filed a stipulated motion to
18
     extend Plaintiffs’ deadline to file a reply in support of their motion for class certification, which
19
     this Court granted. (Dkt. Nos. 79, 81.) Pursuant to this new deadline, the Court RENOTES
20
     Plaintiffs’ motion to certify class (Dkt. No. 72) to November 2, 2018.
21
            DATED this 29th day of October 2018.
22
                                                              William M. McCool
23
                                                              Clerk of Court
24
                                                              s/Tomas Hernandez
25                                                            Deputy Clerk

26


     MINUTE ORDER
     C16-1940-JCC
     PAGE - 1
